ON REHEARING.
4. All errors properly saved and assigned in a statement of the case, not used on motion for a new trial, may be reviewed upon appeal from the judgment although it be taken more than sixty days after the rendition of such judgment.
5. It is not error to permit a witness to testify as to his financial interest in the result of the suit. Such evidence goes to the credibility of the witness.
6. The fact that the defendant corporation was insured by a casualty company, protecting it against damages resulting from personal injuries to its employees, was immaterial, and in this class of eases should not be admitted in evidence, as such evidence only serves to prejudice the jury.
(Syllabus by the court.)
SULLIVAN, J.
This cause was decided by this court on a former appeal, on May 9,1907, and the opinion therein is found in 92 Pac. 363, ante, p. 384. In that decision this court sustained the motion to dismiss the appeal from the order denying a new trial, and further held, as no question was raised on the appeal from the judgment that could be considered here, that the judgment must be affirmed.
A rehearing was thereafter granted on all questions that could be raised on an appeal from a judgment, and the case was argued and resubmitted on the second day of October, 1907. On the following seventeenth day of October, counsel for the appellant filed with the clerk of this court the certificate of Honorable Ralph T. Morgan, the judge who tried said cause in the district court, and who denied the motion for a new trial. The judge certifies that the statement on motion for a new trial as contained in the transcript on appeal was the identical statement used on the motion for a new trial, and that “No other documents, papers, files or proceedings not incorporated or contained in said statement or in the transcript on appeal were used in said motion for a new trial.” As this certificate was filed in this court fifteen days after the cause had been argued on a rehearing, said certificate comes too late. Had that certificate been presented on the original hearing, the court, no doubt, would have considered it.
*394The court handed down its original opinion herein on the 9th of May, 1907, and thereby dismissed the appeal from the order denying a new trial. Under a well-established rule, that decision is the law of this case so far as the appeal from the order deujdng a new trial is concerned, and cannot be reopened at this late day. This court held in Hunter v. Porter, 10 Idaho, 86, 77 Pac. 434, that where questions were presented and distinctly passed upon, on a -former appeal, such decision becomes the law of the case. "We therefore can only consider this case upon the appeal from the judgment.
At the outset it is contended that the statement on motion for a new trial found in the record cannot be considered on the appeal from the judgment, for the reason that it was not shown to have been used upon the motion for a new trial. This contention is based upon the provisions of section 4818, Revised Statutes, and decisions under it, and also on decisions of the supreme court of California under an identical statute (Code Civ. Proc., see. 950), from which our section 4818 was adopted.
There are decisions of the supreme court of this state and also of the state of California which hold that a statement on motion for a new trial cannot be used on an appeal from the judgment unless it has first been used in support of the motion for a new trial. (Steffy v. Esler, 6 Idaho, 228, 55 Pac. 239; Bradbury v. Idaho etc. Land Imp. Co., 2 Idaho, 239, 10 Pac. 620.) In Jue Fook Sam v. Lord, 83 Cal. 150, 23 Pac. 225, the court holds that a statement on motion for a new trial cannot be used on an appeal from a judgment unless it had been used on the hearing of the motion for the new trial. California decisions on this question are cited in Hayne on New Trial and Appeal, chapter 45, section 254; 3 Notes on California Reports, page 1011.
It appears that the earlier decisions both in this state and in California laid special stress upon the last sentence in said section 4818, Revised Statutes, and 950 of the California Code of Civil Procedure. The first sentence in said section provides that the transcript on appeal must contain, among other papers, all bills of exceptions and statement upon which the appellant relies. It would seem useless, under those decisions, *395to have a statement incorporated in a transcript that had not been used on motion for a new trial. If the exceptions are properly saved, which may be done in a statement as well as in a bill of exceptions, we can see no good reason why they should not be considered on appeal, whether they be saved by bill or by statement, as there is no material difference between a bill and a statement. A bill of exceptions may not be a statement of the case, but a statement usually contains all exceptions that can be saved by a bill of exceptions.
As we understand it, the supreme court of California has reversed its former decisions, or indicated that it would do so, in Kelley v. Ning Tung Ben. Assn., 138 Cal. 602, 72 Pac. 148. In that case the court held that “One of the contentions of the respondent is that the statement to be settled in this case cannot be used in support of the appeal from the judgment, because it had not been ‘used’ in support of the motion for a new trial. There does not seem to.be any good reason for giving literal effect to the word ‘used,’ as employed in the provision quoted. When a statement on motion for a new trial has been duly settled, it is conclusively presumed to show exactly what occurred at the trial, including the exceptions reserved to the rulings of the court upon questions of law. As to these matters, it is in substance the same thing as a bill of exceptions; the only difference between the two being the difference in their labels. This being so, it is difficult to perceive why, if the statement contains exceptions to rulings which may be reviewed on appeal from the judgment, it should not be used in support of such appeal whether or not it has been ‘used’ on the motion for a new trial, regardless of the question whether it is likely ever to be so used.”
And further on in that opinion the learned chief justice said: “It may be added that every question involved in this ease was decided adversely to the contention of respondent by Department 1, in Wall v. Mines, 128 Cal. 137, 60 Pac. 682, where it was also expressly held that a statement on motion for a new trial could be used in support of an appeal from the judgment, although it had not been used in support of the motion — a decision which I should unhesitatingly follow if *396the present case necessarily involved the question. Somers v. Somers, 83 Cal. 621, 24 Pac. 162, is also directly in point.”
We are of the opinion that a statement on motion for a new trial may be used as a bill of exceptions on an appeal from the judgment upon such matters as are authorized to be heard upon such appeal, regardless of whether such statement was used on a motion for a new trial or not.
It has been held by this court and by the supreme court of California that there is but a very slight' distinction, if any, except the label, between a bill of exceptions and a statement on motion for a new trial, and under our statute it makes no difference whether it is called a statement or bill of exceptions ; if it brings the exceptions properly saved to this court, the court will consider all of such exceptions that may be heard on appeal. (Schultz v. Keeler, 2 Idaho, 305, 13 Pac. 481.) Chief Justice Field in People v. Lee, 14 Cal. 510, held that the terms “statement” or “bill of,exceptions” are used as meaning the same thing. Of course if a statement contains the evidence and specifies as an error its insufficiency to support the decision or verdict, that specification cannot be reviewed on an appeal from the judgment, unless the appeal is taken within sixty days after the rendition of the judgment.
All decisions' of the court involving questions of law properly saved in a statement may be passed upon on an appeal from the judgment if taken more than sixty days after its rendition. We therefore conclude that all errors properly saved and assigned in a statement of the case may be reviewed upon appeal from the judgment, although it be taken moré than sixty days after the rendition of such judgment, and although the statement be not used on the hearing of a motion for a new trial.
The only question, aside from the insufficiency of the evidence to sustain the verdict presented by said statement, which cannot be considered on this appeal, as the appeal was not taken within sixty days after the rendition of the judgment, is whether the court erred in permitting the witness Rickerd, he being, a stockholder of the appellant corporation, to testify whether he was financially interested in the result of the action. Witness Rickerd testified as follows:
*397“ Q. Mr. Rickerd, are you financially interested in the result of this action?”
(Over the objection of counsel for appellant he was permitted to answer, and answered as follows:)
“A. Financially, I don’t think it would affect me seriously either way.
‘ ‘ The Court: You may say whether it does or not.
“A. No; I don’t think it would affect me if it went against us.”
It will be observed that no mention was made of liability insurance by either the counsel or the witness, and it is contended by counsel for respondent that those questions were proper, as they tended to show the interest of the witness in the result of the action, which he claims he had a right to do as affecting the credibility of the witness; that the jury in considering the weight to be given to that witness’ testimony had a right to consider his financial interest in the result of the suit.
Counsel for respondent, in support of the action of the court, cites the case of Shoemaker v. Bryant Lumber Co., 27 Wash. 637, 68 Pac. 380. The identical question raised here was raised in that case, and the court stated, in the course of the opinion, as follows: “The fact that the defendant company was insured or had made previous arrangements protecting it against damages resulting to its employees was clearly immaterial to the main issue as to the liability of the defendant, but the interest of the witness, Verd, as affecting his credibility was material to go to the jury. The question objected to went directly to the credibility of the witness. He had already said that if a judgment was obtained against the defendant, he would have to pay his proportion of it. This showed that he had a financial interest in the case”; and it was held that under the circumstances of that case, the trial court did not abuse its discretion in admitting that evidence.
It is contended in the case at bar that while it was true that respondent’s counsel did not directly ask whether the defendant carried liability insurance, the effect was the same as though he had. That may have been his purpose, but the questions and answers above quoted only indicate that counsel *398was trying to ascertain whether the witness was financially interested in the result of the action. He had a right to ascertain that fact, as the pecuniary interest of a witness may be shown, and the matter left with the jury to determine whether that fact affects his credibility. Counsel for appellant has cited a number of authorities which hold that it is reversible error in 'an action to recover personal injuries for counsel to give the jury to understand that an insurance company is defending the case. To that effect is Iverson v. McDonnell, 36 Wash. 73, 78 Pac. 202; Manigold v. Black River Traction Co., 81 App. Div. 381, 80 N. Y. Supp. 861; Fuller Co. v. Darragh, 101 Ill. App. 664, and other cases.
The fact that a defendant was insured by a casualty company against injury of any of its employees is an immaterial matter, and ought not to be permitted to go to the jury, and counsel ought not to be permitted to introduce any such evidence, for it is well recognized that it is only done for one purpose, and that is to prejudice the jury. The witness Kickerd was a stockholder, and counsel had a right to inquire-into and to ascertain whether he would be financially liable in case judgment went against his company, on the theory that the financial interest of a witness may be introduced as affecting his credibility, and the court did not err in admitting the evidence along that line. Judgment must therefore be affirmed, and it is so ordered, with costs in favor of the respondent.
Ailshie, C. J., concurs.